DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 3, 2019 and the updated drawings filed March 4, 2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites wherein vehicle slowdown includes stopping the vehicle. It is suggested for the limitation to recite wherein the slowdown path includes stopping the vehicle, for further clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 6-16, and 19-20 along with the corresponding dependent claims 2-3 and 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method of controlling a vehicle. However, it is unclear how the vehicle is being controlled. Independent claim 15 and the corresponding dependent claims 4-14 and 16 of claims 1 and 15 are rejected for similar reasoning. The remaining dependent claims remedy the issue.
The term safe(ty) recited in each of claims 1, 15-16, and 20 is a relative term which renders the claim indefinite.  The term safe(ty) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear whether a “safe” path requires avoiding obstacles, avoiding stopping in front of a driveway, avoiding stopping on a steep grade, avoiding stopping in the middle of the road, avoiding something else, or avoiding some combination of things. Additionally, it is unclear if the safety is related to the vehicle and/or occupant or if the safety relates to other vehicles/pedestrians.
Claim 1 recites a vehicle twice, once in the preamble and once in the phrase a vehicle is stolen. It is unclear if the vehicle is the same vehicle or if it is intended to be two separate vehicles. 
Claim 15 recites a vehicle twice, once in the preamble and once in the phrase to slowdown a vehicle, and recites vehicle in the last limitation. It is unclear if there are intended to be multiple vehicles or if all of the limitations refer to the same vehicle. 
Claim 19 recites a vehicle twice, once in the preamble and once in the phrase the slowdown path inputs to a vehicle. It is unclear if there are intended to be multiple vehicles or if all of the limitations refer to the same vehicle. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-16 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method and independent claim 15 is directed toward a method. Therefore, each of the independent claims 1 and 15 is directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 15 is also directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of a method of controlling a vehicle, comprising: 
receiving a report indicating a vehicle is stolen; 
determining a vehicle location; 
providing the vehicle location to a law enforcement provider; 
generating a slowdown path for the vehicle; 
querying the law enforcement provider for a confirmation of the vehicle location and an identification of the vehicle; 
querying the law enforcement provider if the slowdown path is safe and when to initiate slowdown; and 
forwarding the slowdown path to the vehicle are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity and/or mental processes. 

Using the language of independent claim 15 for further illustration, the limitations of a method of controlling a vehicle, comprising: 
receiving a request to slowdown a vehicle; 
determining a vehicle location; 
providing the vehicle location to a law enforcement provider; 
generating a slowdown path for the vehicle; 
receiving a confirmation of the vehicle location and an identification of the vehicle by the law-enforcement provider; 
receiving a confirmation of the safety of the slowdown path by the law enforcement provider; 
receiving a request from the law enforcement provider for slowdown; and 
forwarding the slowdown path to vehicle are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity and/or mental processes.

Under Step 2A, Prong One, each of claims 1 and 15 recite, in part, a method. Other than reciting a vehicle, nothing in the claims precludes the steps from being directed toward methods of organizing human activity and/or mental processes. Therefore, claims 1 and 15 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “methods of organizing human activity” judicial exception is not integrated into a practical application.  For example, claims 1 and 15 recite the additional 

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 15 are not patent eligible. 

Dependent claims 4-14 and 16 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 4-14 and 16, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 4-14 and 16 are patent ineligible.

Examiner notes that the remaining independent claims 2-3 and 17-18 along with claims 19-20 each includes language that would overcome the above 35 U.S.C. 101 rejections, because each of the claims includes limitations which require controlling physical motion of the vehicle based on the slowdown path. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0214779 (hereinafter, “Harumoto”).

Regarding claim 19, Harumoto discloses a system for controlling a vehicle (see at least Fig. 1), comprising: 
a service provider configured to identify a vehicle location (see at least [0019]; the vehicle position is determined via the GPS, map data, vehicle surroundings, etc.), generate slowdown path inputs to realize a slowdown path, and transmit the slowdown path inputs to a vehicle, wherein the slowdown path inputs includes acceleration commands, braking commands, and steering commands (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering, brake, and acceleration by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)); and 
a central processor provided in the vehicle (see at least Fig. 1, Fig. 2; the stolen-vehicle recovery support apparatus (i.e., central processor)), wherein the central processor is coupled to a communication module, a propulsion control module, an electronic steering module, and an electronic braking module (see at least Fig. 1, Fig. 2; the stolen-vehicle recovery support apparatus (i.e., central processor) is coupled to the direct and indirect communication devices (i.e., the communication module), engine control ECU (i.e., propulsion control module), power steering mechanism (i.e., electronic steering module), and the brake control ECU (i.e., an electronic braking module)), the central processor configured to 
receive the slowdown path inputs from the service provider through the communication module (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process), and 
override driver inputs received by at least one of the following: the electronic steering module, the propulsion control module, and the electronic braking module (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering, brake, and acceleration by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)) with the slowdown path inputs upon receipt of a command to slowdown the vehicle (see at least Fig. 2 and [0048]; 

Regarding claim 20, Harumoto discloses all of the limitations of claim 19. Additionally, Harumoto discloses further comprising a law enforcement provider, wherein the service provider is configured to query the law enforcement provider of at least one of the following: 
i) confirmation of the vehicle location; 
ii) confirmation of the slowdown path safety (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process and confirm that it is safe to stop); and 
iii) confirmation of slowdown path realization.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto.

Regarding claim 1, Harumoto discloses a method of controlling a vehicle (see at least Fig. 1), comprising: 
receiving a report indicating a vehicle is stolen (see at least Fig. 1, [0011], [0026], and [0046]; the determining unit determines a vehicle is stolen based on a report from output from ; 
determining a vehicle location (see at least [0019]; the vehicle position is determined via the GPS, map data, vehicle surroundings, etc.); 
providing the vehicle location to a law enforcement provider (see at least [0046]; the indirect communication device may communicate with a third party such as a user, the police, or a security company. Such communication includes the location/position of the vehicle); 
generating a slowdown path for the vehicle (see at least Fig. 2, [0036], and [0039]; straight or curved path is generated based on the environment); 
querying the law enforcement provider for a confirmation of the vehicle location [and an identification of the vehicle] (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process based on confirmation of the location being safe to execute the stop process); 
querying the law enforcement provider if the slowdown path is safe and when to initiate slowdown (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process); and 
forwarding the slowdown path to the vehicle (see at least [0043] and [0048]; the vehicle receives the notification to stop via the response from the user/third party).
However, Harumoto does not explicitly teach querying the law enforcement provider for confirmation of the identification of the vehicle. One of ordinary skill in the art, before the time of filing, would recognize that the sending of vehicle images to the police and capability of receiving feedback from the police would make requiring confirmation of vehicle identity an 

Regarding claim 2, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses further including overriding control of steering, acceleration, and braking by a driver of the vehicle and configuring the vehicle to slowdown in accordance with the slowdown path (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering, brake, and acceleration by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)).

Regarding claim 3, Harumoto discloses and/or renders obvious all of the limitations of claim 2. Additionally, Harumoto discloses further comprising slowing the vehicle down in accordance with the vehicle slowdown path Fig. 2, [0036], and [0039]; the steering, brake, and acceleration by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)).

Regarding claim 4, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses further comprising querying the law enforcement provider whether the vehicle is considered stolen prior to determining the vehicle location (see at least [0065] and Harumoto generally; the status of the vehicle (i.e., whether the vehicle is stolen) may be determined via the indirect communication device (i.e., via communication with law enforcement).


Regarding claim 5, Harumoto discloses and/or renders obvious all of the limitations of claim 4. Additionally, Harumoto discloses further comprising receiving a confirmation from law enforcement that the vehicle is considered stolen (see at least [0052]; the notification that the vehicle is stolen may come from indirect communication through a network. The indirect communication includes communication with the user, police, or security company (i.e., law enforcement)).

Regarding claim 6, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein the vehicle location is determined based on GPS location data (see at least [0019]; the vehicle position is determined via the GPS).

Regarding claim 7, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein querying the law enforcement provider for the confirmation of the vehicle location further includes receiving a notification of visual confirmation of the vehicle location (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process).

Regarding claim 8, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein querying the law enforcement provider for the identification of the vehicle further includes receiving a notification of visual confirmation of the identification of the vehicle (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image).
While identifying the vehicle is not explicitly disclosed, one of ordinary skill in the art before the time of filing would have recognized that the vehicle could easily be identified by the image sent to the police, and it is already established that there is communication between the police and the determining unit.	

Regarding claim 9, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein generating the slowdown path for the vehicle includes using maps and vehicle sensor data (see at least Fig. 1, Fig. 2, [0018], [0019], and [0034]; maps and vehicle sensor data are used to see if the path is straight, sloped, or curved and generate the reaction (i.e., slowdown path) accordingly).

Regarding claim 10, Harumoto discloses and/or renders obvious all of the limitations of claim 9. Additionally, Harumoto discloses wherein generating the slowdown path for the vehicle includes using traffic data (see at least [0034] and [0036]; it is determined if other cars (i.e., traffic data) are around the vehicle).

Regarding claim 11, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses further comprising adjusting the slowdown path for the vehicle based on an instruction from the law enforcement provider (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process. The request to execute the stop process adjusts the slowdown path for the vehicle, because it dictates when the slowdown path begins).

Regarding claim 12, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses further comprising querying the law enforcement provider for a verification of vehicle slowdown (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process).

Regarding claim 13, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein vehicle slowdown includes stopping the vehicle (see at least Fig. 2 and [0027]; the slowdown process may include stopping the vehicle).

Regarding claim 14, Harumoto discloses and/or renders obvious all of the limitations of claim 1. Additionally, Harumoto discloses wherein the reporting of the vehicle being stolen is received from an owner of the vehicle (see at least [0051] and [0052]; communication (i.e., reporting) occurs between the status determining unit and the user which establishes that the vehicle has been stolen. It would be obvious to one of ordinary skill in the art before the time of filing that a user of the vehicle may be the owner of the vehicle).

Regarding claim 15, Harumoto discloses a method of controlling a vehicle, comprising: 
receiving a request to slowdown a vehicle (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process); 
determining a vehicle location (see at least [0019]; the vehicle position is determined via the GPS, map data, vehicle surroundings, etc.); 
providing the vehicle location to a law enforcement provider (see at least [0046]; the indirect communication device may communicate with a third party such as a user, the police, or a security company. Such communication includes the location/position of the vehicle); 
generating a slowdown path for the vehicle (see at least Fig. 2, [0036], and [0039]; straight or curved path is generated based on the environment); 
receiving a confirmation of the vehicle location [and an identification of the vehicle by the law-enforcement provider] (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process based on confirmation of the location being safe to execute the stop process); 
receiving a confirmation of the safety of the slowdown path by the law enforcement provider (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process); 
receiving a request from the law enforcement provider for slowdown (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process); and 
forwarding the slowdown path to vehicle (see at least [0043] and [0048]; the vehicle receives the notification to stop via the response from the user/third party).
However, Harumoto does not explicitly teach querying the law enforcement provider for confirmation of the identification of the vehicle. One of ordinary skill in the art, before the time of filing, would recognize that the sending of vehicle images to the police and capability of receiving feedback from the police would make requiring confirmation of vehicle identity an obvious variant of the present embodiments of Harumoto. Additionally, it can be inferred that the 

Regarding claim 16, Harumoto discloses and/or renders obvious all of the limitations of claim 15. Additionally, Harumoto discloses wherein generating the slowdown path for the vehicle includes determining if the vehicle location is safe to slowdown the vehicle or if the vehicle is approaching a location where it is safe to slowdown the vehicle (see at least Fig. 2 and [0048]; the notifying process may send a user or police an image or position information and wait to receive a request to execute a stop process).

Regarding claim 17, Harumoto discloses and/or renders obvious all of the limitations of claim 15. Additionally, Harumoto discloses further comprising forwarding commands overriding control of the vehicle by a driver and controlling the vehicle through the slowdown path (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering, brake, and acceleration by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)).

Regarding claim 18, Harumoto discloses and/or renders obvious all of the limitations of claim 17. Additionally, Harumoto discloses wherein generating the slowdown path includes generating slowdown path inputs including acceleration commands, braking commands, and steering commands (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering, brake, and acceleration by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)); 
wherein forwarding the slowdown path to the vehicle includes forwarding the slowdown path inputs to the vehicle (see at least [0043] and [0048]; the vehicle receives the notification to stop via the response from the user/third party); and 
overriding the driver includes substituting driver inputs received by at least one of the following: an electronic steering module, a propulsion control module, and an electronic braking module with the slowdown path inputs  (see at least Fig. 1, Fig. 2, [0036], and [0039]; the steering (i.e., electronic steering module), brake (i.e., electronic braking module), and acceleration (i.e., propulsion control module) by the driver may all be overridden by the Stolen-Vehicle Recovery Support Apparatus, and the vehicle may be slowed down in accordance with the straight or curved path (i.e., slowdown path)).
Additional Relevant Prior Art
The following prior art reference are considered relevant to the present application disclosure despite not being cited in the present action:
U.S. Pat. No. 9,783,159 which relates to prevention of theft of a vehicle including remotely disabling the vehicle and contacting law enforcement; and
U.S. Pub. No. 2005/0187693 which relates to a vehicle stopping system including slowing down the vehicle using various methods and including alterations of the slowing down of the vehicle while the vehicle is on the slowdown path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663